GRAVES, Judge.
Appellant was convicted by a jury of a violation of the liquor laws in Coke County, and assessed a penalty of a fine of $100.00 and 10 days in jail, and he appeals.
The complaint herein does not appear to have been sworn to before a proper officer. See Art. 415, Vernon’s Ann. C. C. P.
It further appears that no proof is present in the record relative to the dry status of Coke County. This should have been shown if the records of the commissioners court contain such proof. See McQueen v. State, 144 Tex. Cr. R. 269, 162 S. W. (2d) 703; Corley v. State, 150 Tex. Cr. R. 107, 199 S. W. (2d) 782; Jones v. State, 154 Tex. Cr. R. 88, 225 S. W. (2d) 190.
Because of the failure of the complaint to show that same was sworn to by anyone, the judgment is reversed and the prosecution ordered dismissed.